Citation Nr: 1711368	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran and his representative were notified of the date, time, and location of a Board hearing, requested by the Veteran, in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to appear for the hearing, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

The Board also notes that additional evidence was associated with the record after the issuance of the May 2013 statement of case (SOC), to include a June 2015 VA Disability Benefits Questionnaire (DBQ).  The Veteran has not waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 21.1304(c) (2016).  However, as the Veteran's claims are being remanded for further development, as discussed below, the AOJ will have an opportunity to consider this evidence on remand.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for additional development. 

I.  Service Connection for Sleep Apnea

The Veteran's service treatment records are silent as to any complaints, treatments or diagnosis of sleep apnea; however, according to the record he complained of difficulty sleeping in May 1991, for an approximate period of eight months.  Post-service treatment records indicate the Veteran underwent a sleep study in October 2011 and received a diagnosis for sleep apnea.

The evidence of record reflects that the Veteran has a current diagnosis of sleep apnea; however, there is no adequate opinion of record that addresses whether his current sleep apnea, or any other disability manifested by sleep disturbance is related to the Veteran's active duty service, to include the 1991 complaints.  Although the June 2015 DBQ noted that sleep apnea is not an undiagnosed illness, it did not otherwise address direct causation.  Accordingly, a remand is necessary to provide the Veteran with an adequate medical opinion to address this issue.

II.  Service Connection for Chronic Fatigue 

As indicated above, the Veteran's service treatment records indicate complaints of difficulty sleeping for an approximate period of eight months.  See Service Treatment Record dated May 1991.  Post-service records demonstrate complaints and treatment for chronic fatigue, as early as 2006, although "chronic fatigue syndrome" is not formally diagnosed.  In January 2011, the Veteran underwent a VA Gulf War Examination to evaluate his symptoms, including chronic fatigue, but the examiner did not make clear what her conclusions were with respect to the Veteran's fatigue complaints.  An addendum medical opinion is necessary.

III.  Service Connection for Memory Loss

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of memory loss.  In February 2011, the Veteran complained of memory difficulties, and symptoms he considered consistent with "gulf war syndrome," which have persisted since 2006.  See Post-Service Treatment Record dated February 2011.  The record is silent for any post-service treatment or diagnosis of memory loss.  

In January 2011, the Veteran underwent a VA Gulf War Examination to evaluate the his symptoms, including memory loss, at which time he reported experiencing memory problems for the previous four years, particularly surrounding conversations and lists.  As with the examiner's comments on fatigue, the examiner did not provide a clear opinion regarding the memory loss.  Additional development of this issue is indicated.  

On remand, any relevant updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should associate any available copy of the June 2012 rating decision denying service connection for the issues on appeal with the claims file.  

2.  Ask the Veteran to identify an additional relevant outstanding VA and/or private treatment records he wants considered in connection with this appeal, which records should be sought.  

3.  Provide the claims file to an appropriate medical professional, who should be asked to review it, and provide an opinion as to the following:  

 (a) For the sleep apnea claim, the reviewer should state whether it is at least as likely as not (a 50 percent probability) that the condition had its onset in service or is otherwise etiologically related to the Veteran's active service, to include his active service in the Persian Gulf War, and the May 1991 complaints of difficulty sleeping.  

(b) For the chronic fatigue syndrome claim, the reviewer should state whether the Veteran has a current diagnosis of chronic fatigue syndrome.  If not, the reviewer is asked to ascertain the cause of the Veteran's fatigue complaints, and whether that cause had its onset in service or is otherwise related to service, to include the May 1991 complaints of difficulty sleeping and/or service in the Persian Gulf War.  

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements regarding the onset and continuity of his symptoms.

The rationale for all opinions expressed should be provided.  If it is not possible to provide the requested opinion(s) without resort to speculation, the examiner should provide the basis for that conclusion.  

If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

4.  Arrangements should be made for the Veteran to undergo an appropriate VA examination to ascertain whether he has a disability manifested by memory loss.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a) Does the Veteran have a current diagnosis of any disability manifested by memory loss, including whether it is a manifestation of an undiagnosed illness?

(b) If so, is it at least as likely as not (a 50% or better probability) that this had onset during active duty service or is otherwise etiologically related to service?

A detailed rationale should be provided for all opinions. 

5.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

